                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 LEWIS ARCHER and SHEARIE ARCHER                )
                                                )
        Plaintiffs,                             )
                                                )
 vs.                                            )   CIV. ACT. NO. 1:19-cv-258-TFM-MU
                                                )
 AMERICA’S FIRST FEDERAL CREDIT                 )
 UNION                                          )
                                                )
        Defendant.                              )

                                    FINAL JUDGMENT

       In accordance with the prior proceedings, opinions, and orders of the Court, it is the

ORDER, JUDGMENT, and DECREE that this action is DISMISSED with prejudice.

       The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       DONE and ORDERED this the 2nd day of December 2019.

                                            /s/Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 1 of 1
